IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TAYLOR ASHLEY WRIGHT,                NOT FINAL UNTIL TIME EXPIRES TO
FORMER WIFE,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D17-2547
v.

JEFFREY DAVID WRIGHT,
FORMER HUSBAND,

      Appellee.

_____________________________/

Opinion filed August 24, 2017.

An appeal from the Circuit Court for Okaloosa County.
Mary Polson, Judge.

E. Jane Brehany, Pensacola, for Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, RAY, and JAY, JJ., CONCUR.